DETAILED ACTION
Claims 1-6, 8-13, and 15-20 are presented for examination. Claims 1, 3, 4, 8, 10, 11, 15, 17, and 18 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US patent 7,369,979 Spivey [herein “Spivey”] column 13 lines 19-21 disclose “a comprehensive predictive model for calculating the production rate, cumulative production, flowing bottomhole pressure.” Spivey column 15 line 62 to column 16 lines 6 teaches calculating wellbore flow rates for each layer. But Spivey fails to teach a reduced system model used in combination with a coupled well reservoir model of well cells and reservoir cells to solve completion rates with the determined bottom hole pressure from the reduced system model.
US patent 8,805,660 Guyaguler, et al. [herein “Guyaguler”] teaches coupling reservoir and surface facility simulations. Guyaguler column 6 lines 41-43 disclose “Sub-domains are automatically created within the vicinity of the well, or defined dynamically from the pressure gradient.” But Guyaguler fails to teach combining cells to form a reduced system model. In contrast, Guyaguler column 9 lines 39-54 teaches using a smaller number of cells of a defined sub-domain. Guyaguler does not teach combining cells of a determined sub-domain or domain.
Chen, Y., et al. "A Coupled Local–Global Upscaling Approach for Simulating Flow in Highly Heterogeneous Formations" Advances in Water Resources, vol. 26, pp. 1041-1060 (2003) [herein “Chen”] abstract teaches “simulations to determine the boundary conditions for the local calculation of upscaled properties (permeability or transmissibility)” for heterogeneous formations.
Aarnes, JE "On Numerical Methods for Multifield Problems and Fast Reservoir Performance Prediction" Ph.D. thesis, U. Bergen, Norway (2002) [herein “Aarnes”] part I second paper teaches preconditioning with a coarse solver adaptive to fine scale features for decomposing heterogeneous porous media flow calculations. Page 22 of this second paper, section 5, concludes “use boundary 
US 2009/0248378 Li et al. [herein “Li”] (cited in IDS dated 22 March 2019) [herein “Li”] paragraphs 56-58 teaches merging adjacent cells with homogeneous physical properties when the change is less than a threshold value. This teaching effective merges cells having vertical fluid flow communication; but Li fails to teach specifically identifying respective sets of vertical fluid flow layers located between fluid flow barriers.
US 2009/0299714 Kelkar, et al. [herein “Kelkar”] paragraph 53 teaches determining connected sand blocks and disconnected blocks which are connected and not connected to wells. Kelkar paragraph 55 provides impermeable shale as an example of grid blocks corresponding to disconnected sands. See also Kelkar figure 4. Kelkar paragraph 56-58 teaches upscaling; however, Kelkar fails to teach assemblying a set of vertical fluid flow layers as a single vertical flow layer between two flow barrier layers.
Stright, L., et al. "Coupled Geological Modeling and History Matching of Fine-scale Curvilinear Flow Barriers" Stanford Center for Reservoir Forecasting (2006) [herein “Stright”] page 5 last paragraph teaches away from using a conformable grid to model flow barrier channel drapes. Stright page 5 last paragraph teaches away from “variable block distance and volume differences.” Accordingly, Stright teaches away from the reduced well model as claimed.
None of these references taken either alone or in combination with the prior art of record disclose “(i) identifying one or more sets of vertical fluid flow layers having vertical fluid flow there between and being located between two flow barrier layers in the reservoir model; and (ii) forming a reduced well model system matrix comprising, for each of the one or more sets of vertical fluid flow layers in combination with the remaining elements and features of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        11 June 2021